Citation Nr: 1533664	
Decision Date: 08/06/15    Archive Date: 08/20/15

DOCKET NO.  10-07 977	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for numbness and tingling of the right upper extremity, to include as due to herbicide exposure and/or a low back disability and/or diabetes mellitus.

3.  Entitlement to service connection for numbness and tingling of the left upper extremity, to include as due to herbicide exposure and/or a low back disability and/or diabetes mellitus.

4.  Entitlement to service connection for muscular pain of the right upper extremity, to include as due to herbicide exposure and/or a low back disability and/or diabetes mellitus.

5.  Entitlement to service connection for muscular pain of the left upper extremity, to include as due to herbicide exposure and/or a low back disability and/or diabetes mellitus.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to April 1970.  Service in the Republic of Vietnam is indicated by the record.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In February 2014, the Board issued a decision which, in part, denied the claim of entitlement to service connection for hypertension.  The Veteran appealed this portion of the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  Based on a July 2014 Joint Motion for Partial Remand, the Court remanded this issue for additional development and consideration.
The Board's February 2014 decision also remanded the issues of entitlement to service connection for numbness and trembling of the bilateral upper extremities and service connection for muscular pain of the bilateral lower extremities.  The issues were readjudicated in a September 2014 supplemental statement of the case (SSOC) and were returned to the Board.

In November 2014, the Board vacated its February 2014 denial of service connection for hypertension.  The hypertension claim, as well as the claims of entitlement to service connection for numbness and tingling of the bilateral upper extremities and muscular pain of the bilateral upper extremities were then remanded for further evidentiary development.  The VA Appeals Management Center (AMC) continued the previous denials in an April 2015 SSOC.  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.


FINDING OF FACT

In June 2015, the Board was notified that the Veteran had died earlier that month.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of the appeal at this time.  38 U.S.C.A. § 7104(a) (West 2014); 38 C.F.R. § 20.1302 (2014); but see 38 U.S.C.A. § 5121A (West 2014); 79 Fed. Reg. 52,977 (Sept. 5, 2014) (to be codified at 38 C.F.R. pts. 3, 14, and 20). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2014); 79 Fed. Reg. 52,977, 52,984 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 20.1302).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  79 Fed. Reg. 52,977, 52,984 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 20.1106).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  See 38 U.S.C.A. § 5121A (West 2014); 79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(b)).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C.A. § 5121A (West 2014); see 79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(a)).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claim originated (listed on the first page of this decision).  79 Fed. Reg. 52,977, 52,982 (Sept. 5, 2014) (to be codified at 38 C.F.R. § 3.1010(b)). 


ORDER

The appeal is dismissed.



		
THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


